PER CURIAM.
We affirm the denial of Appellant George Gould’s sixth motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a) without comment, and write only to address whether Gould should be barred from further pro se filings.
Gould was tried and convicted of aggravated battery and sentenced as a habitual offender and prison releasee reoffender. Gould v. State, 860 So.2d 1056 (Fla. 5th DCA 2003). Since his judgment and sentence became final, Gould has appealed the denial of two postconviction motions filed pursuant to Florida Rule of Criminal Procedure 3.850 and six motions filed pursuant to Florida Rule of Criminal Procedure 3.800(a). In Gould’s most recent 3.800(a) motion, he continued to attack his conviction, causing this Court to order Gould to show cause why he should not be barred from filing further pro se challenges to his conviction and sentence in lower court case number 02-02026-CFA. See State v. Spencer, 751 So.2d 47 (Fla.1999).
After considering Gould’s response, we find it unpersuasive. We conclude that Gould is abusing the judicial process and should be barred from further pro se filings. Therefore, we now prohibit Gould from filing with this Court any more pro se pleadings concerning Seminole County, Eighteenth Judicial Circuit Court case number 02-02026-CFA. The Clerk of this Court is directed not to accept any further pro se filings concerning this case from Gould, and any further pleadings will be summarily rejected by the Clerk unless filed by a member in good standing of The Florida Bar. See Johnson v. State, 652 So.2d 980, 980 (Fla. 5th DCA 1995) (prohibiting petitioner from filing further pro se pleadings with this Court after thirteen challenges to conviction and sentence); Is-ley v. State, 652 So.2d 409, 411 (Fla. 5th DCA 1995) (“Enough is enough.”). The Clerk is further directed to forward a certified copy of this opinion to the Department of Corrections for consideration of disciplinary procedures. See § 944.279(1), Fla. Stat. (2011); Simpkins v. State, 909 So.2d 427, 428 (Fla. 5th DCA 2005). Rehearing will not be entertained.
AFFIRMED; Future pro se filings PROHIBITED; Certified opinion FORWARDED to Department of Corrections.
GRIFFIN, EVANDER, and COHEN, JJ., concur.